People v Davis (2022 NY Slip Op 03005)





People v Davis


2022 NY Slip Op 03005


Decided on May 4, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 4, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

HECTOR D. LASALLE, P.J.
SHERI S. ROMAN
LINDA CHRISTOPHER
DEBORAH A. DOWLING, JJ.


2020-00292

[*1]The People of the State of New York, respondent,
vMegan I. Davis, appellant. (S.C.I. No. 262/17)


Del Atwell, East Hampton, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Anna Katharina Diehn of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an amended judgment of the County Court, Dutchess County (Edward T. McLouglin, J.), rendered December 16, 2019, revoking a sentence of probation previously imposed by the same court, upon a finding that she violated conditions thereof, upon her admission, and imposing a sentence of imprisonment upon her previous conviction of operating a motor vehicle while under the influence of alcohol.
ORDERED that the amended judgment is affirmed.
Inasmuch as the defendant has completed the imposed sentence, the defendant's contention that the sentence is excessive has been rendered academic (see People v Valentin, 173 AD3d 1227, 1227; People v Raad, 166 AD3d 907, 908; People v Stockinger, 131 AD3d 550).
The defendant's contention that defense counsel was ineffective is without merit (see People v Benevento, 91 NY2d 708, 712).
LASALLE, P.J., ROMAN, CHRISTOPHER and DOWLING, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court